Order entered September 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00861-CV

                              TDINDUSTRIES, INC., Appellant

                                               V.

          MY THREE SONS, LTD., MY THREE SONS MANAGEMENT, LLC,
           PRESTONWOOD OB/GYN ASSOCIATES, P.A., CHRISTOPHER
            RIEGEL, MD, P.A., AND CHRISTOPHER RIEGEL, Appellees

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00398-2013

                                           ORDER
       The Court has before it appellees’ September 16, 2013 unopposed motion to extend time

to file appellees’ brief. The Court GRANTS the motion and ORDERS that the brief tendered

by appellees on September 16, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE